Exhibit (10b)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT entered into the 24th day of June, 2004, effective as of the 1st
day of January, 2004, by and between Russell Corporation, an Alabama corporation
(“Russell”), and Robert D. Martin (“Martin”).

 

WITNESSETH:

 

WHEREAS, Russell has employed Martin as Senior Vice President and Chief
Financial Officer; and

 

WHEREAS, Russell and Martin have agreed that Martin assume new responsibilities
effective as of January 1, 2004; and

 

WHEREAS, Russell and Martin have agreed to memorialize the terms of such new
responsibilities in an employment agreement to be effective as of January 1,
2004 (the “Effective Date”).

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and other good and valuable consideration, Martin and Russell hereby
contract and agree as follows:

 

1. Prior Agreements. This Agreement supersedes all prior employment agreements
between the parties including, but not limited to, that certain letter agreement
between the parties dated August 16, 2000; provided, however, that all
agreements with respect to Martin’s outstanding stock options shall remain in
full force and effect during the Employment Term (as defined herein). Anything
herein to the contrary notwithstanding, Martin agrees that his participation in
Russell’s Performance Share Program for fiscal years 2003-2005 shall terminate
as of the Effective Date and that the 1,250 shares of restricted stock awarded
to Martin for which the restrictions have not yet lapsed will be forfeited as of
the Effective Date.

 

2. Duties. From and after the Effective Date, and during the Employment Term,
Martin shall have the title of Special Financial Advisor and shall perform such
tasks for Russell as may be reasonably requested by Russell from time to time.
Nothing herein shall preclude Martin from performing duties for hire to third
parties so long as Martin is available to perform duties requested by Russell
and said performance of duties for third persons does not violate any other
provision hereof.

 

3. Employment Term. The term of Martin’s employment under this Agreement (the
“Employment Term”) shall commence on the Effective Date and



--------------------------------------------------------------------------------

expire upon the first to occur of any one of the following events: (i) December
31, 2004, (ii) Martin’s rendering of services, directly or indirectly, for or
employment by a competitor of Russell in violation of Paragraph 12 of this
Agreement, or (iii) the death of Martin if Martin should die before December 31,
2004. Effective January 1, 2005, Martin’s employment with Russell shall
terminate (the “Date of Termination”) and Martin shall receive the
post-employment benefits set forth in Paragraph 9 below.

 

4. Salary. During the Employment Term, Russell agrees to pay Martin a gross
salary of $25,250.00 per month to be paid on Russell’s normal payroll dates. The
gross monthly payments shall be subject to all applicable withholding taxes and
other deductions for taxes and the Benefit Plans (as defined herein). Martin
will not be eligible for participation in Russell’s Executive Incentive Plan
bonus program for fiscal year 2004.

 

5. Pension Benefits. Martin acknowledges and agrees that, as of the Date of
Termination, he will not have the requisite five (5) years of service required
to vest him in benefits under the Russell Corporation Pension Plan, the Russell
Corporation Amended and Restated Supplemental Executive Retirement Plan, and the
Russell Corporation Amended and Restated Supplemental Retirement Benefit Plan
and that he shall not be entitled to any benefits under such plans.

 

6. Other Benefits. Martin shall continue to be eligible to participate in the
following Russell benefit plans during the Employment Term in accordance with
the terms of the respective benefit plan (which are subject to change from
time-to-time):

 

  a. Medical/dental/vision insurance plans;

 

  b. 401k and Flexible Deferral Plans;

 

  c. Life insurance plan; and

 

  d. Long-term disability and accidental death and dismemberment insurance;

 

The above-listed plans are referred to herein as the “Benefit Plans”. Martin
acknowledges and agrees that he will not be eligible to participate in any
benefit plan of Russell other than the Benefit Plans.

 

7. Reimbursement of Expenses. Russell agrees to reimburse Martin for all
expenses approved in advance by Russell that are incurred by Martin in the
performance of his duties hereunder, such reimbursements to be made against the
submission by Martin of itemized expense reports in accordance with the travel
and business expense reimbursement policies of Russell in effect from
time-to-time.

 

-2-



--------------------------------------------------------------------------------

8. Severance Payments. In satisfaction of any and all severance obligations of
Russell to Martin under any prior agreement or the Russell Corporation Severance
Pay Plan for Salaried Employees, Russell shall pay Martin severance pay of
$261,000.00 on or before July 5, 2004. Such severance payment shall be subject
to applicable withholding and deductions.

 

9. Post-Employment Benefits. In addition to the compensation provided for
elsewhere in this Agreement, Russell shall provide Martin with the following
benefits upon expiration of the Employment Term:

 

a. Group Insurance and Benefit Plans. Except as may be specifically set forth to
the contrary herein, Martin’s participation in the Benefit Plans of Russell
shall cease as of the Date of Termination; provided, however, that Martin shall
have the right, at Martin’s expense, to exercise such conversion privileges as
may be available under such plans. Russell shall cease paying premiums for the
individual life insurance policy, if any, provided to Martin by Russell under
Russell’s Life Insurance Plan as of the Date of Termination; provided, however,
that Martin may, at Martin’s election, keep the policy in effect after the Date
of Termination by paying the premiums therefor as they become due. Beginning on
the Date of Termination, Martin shall be eligible to elect COBRA continuation
coverage pursuant to the terms of the group medical and dental plans of Russell.
The premium for COBRA continuation coverage shall be entirely at Martin’s
expense and may be different from the premium charged Martin for similar
coverage during the Employment Term. Should Martin become ineligible for COBRA
continuation coverage under applicable law or the terms of the plans, Martin’s
participation in the group medical and dental plans of Russell as provided for
herein shall immediately terminate.

 

b. Stock Options. During the Employment Term, Martin’s stock options, but not
restricted stock, shall continue to vest and shall also be eligible for exercise
in accordance with the terms and conditions of the stock option agreements in
force between Russell and Martin. Martin shall have a period of three (3) months
after the Date of Termination (i.e., through March 31, 2005) to exercise any
outstanding stock options granted to Martin that have vested prior to the Date
of Termination under the Executive Incentive Plan, as amended, of Russell (the
“Incentive Plan”), the 2000 Stock Option Plan of Russell (the “2000 Plan”), or
any predecessor plan and in accordance with the terms and conditions of the
stock option agreements between Martin and Russell, as such Incentive Plan, 2000
Plan, predecessor plans and agreements are in effect from time-to-time. Martin’s
options shall not continue to vest during this three (3) month period. Any
options not exercised before the end of this three (3) month period will be
forfeited. Martin shall not be entitled to receive any new stock-based

 

-3-



--------------------------------------------------------------------------------

compensation awards/grants during the Employment Term or after the Date of
Termination and replacement stock options shall not be granted for options
exercised during the Employment Term or after the Date of Termination.

 

c. Receipt of Other Compensation. Martin acknowledges and agrees that, (i) other
than as specifically set forth in this Agreement, Martin is not and will not be
due any compensation, including, but not limited to, compensation for unpaid
salary (except for amounts unpaid and owing for Martin’s employment with Russell
prior to the Date of Termination), bonus or severance pay from Russell and (ii)
as of and after the Date of Termination, except as provided herein, Martin will
not be eligible to participate in any of the benefit plans of Russell, including
without limitation, the Benefit Plans or the Company’s pension and retirement
plans. Martin shall be entitled to receive benefits, which are vested and
accrued as of the Date of Termination, pursuant to applicable law and/or the
employee benefit plans of Russell.

 

d. Outplacement Services. Russell shall provide Martin with outplacement
services at Russell’s expense through the firm of Thompson DBM for a period of
twelve (12) months following the Effective Date. Russell’s obligation to provide
such outplacement services shall terminate upon Martin’s acceptance of any
employment.

 

e. Income Tax. Other than amounts withheld by Russell from payments made to
Martin hereunder, Martin acknowledges and agrees that Martin will be responsible
for and pay any income tax due and owing as a result of the benefits provided
herein.

 

10. Retirement Benefits. Martin’s accrual of benefits under Russell’s 401(k)
Retirement Savings Plan and the Flexible Deferral Plan shall cease as of the
Date of Termination, and after the Date of Termination, Martin may no longer
contribute to the Russell Corporation 401(k) Retirement Savings Plan, Flexible
Deferral Plan, or any other pension plan or retirement plan sponsored by
Russell. Distributions from such plans shall be made in accordance with the
terms and conditions of such plans, as such plans are in effect from time to
time.

 

11. Death During Employment Term. In the event of Martin’s death during the
Employment Term, this Agreement shall terminate and any unpaid severance pay or
monthly salary for the period from the date of death through the Date of
Termination shall be paid in installments or a lump sum as determined by Russell
to Martin’s estate.

 

-4-



--------------------------------------------------------------------------------

12. Non-Solicitation and Non-Competition. In consideration for receiving the
payments called for hereunder, Martin agrees that, during the Employment Term,
Martin:

 

a. will not, without the prior written consent of Russell, alone, or in
association with others, solicit on behalf of Martin, or any other person, firm,
corporation or entity, any employee of Russell, or any of its operating
divisions, subsidiaries or affiliates, for employment with a person, firm,
corporation or entity; and

 

b. will not, without the prior written consent of Russell, directly or
indirectly, engage or invest in, counsel, advise or be employed by, any other
person, firm, corporation or entity engaged in or conducting business which is
the same as, or competing with, the business being conducted by Russell, or any
of its operating divisions, subsidiaries or affiliates. Notwithstanding the
foregoing, Martin shall be entitled to own not more than four and nine-tenths
percent (4.9%) of any publicly held entity engaged in any business in which
Russell, or any of its operating divisions, subsidiaries or affiliates, shall be
engaged during said period.

 

Should Martin fail to comply with the non-solicitation and/or non-competition
restrictions contained in this Paragraph 12, this Agreement shall immediately
terminate and Martin shall forfeit any remaining unpaid salary and severance
pay.

 

13. Further Agreements.

 

Martin further agrees that he will:

 

a. not divulge, disclose, or communicate to, or use for the benefit of, any
person, firm, corporation or other entity, and to hold in confidence any and all
information relating to customer lists, prices, trade secrets, product formulas,
financial information, proprietary information or any of the long-term strategy
plans of Russell or any of its operating divisions, subsidiaries or affiliates
which Martin obtained in connection with Martin’s employment with Russell or any
of its operating divisions, subsidiaries or affiliates; and

 

b. refrain from making oral or written comments which are disparaging or
critical of the business, products, policies, decisions, directors, officers or
employees of Russell or any of its operating divisions, subsidiaries or
affiliates.

 

Russell agrees Martin’s job performance has been satisfactory during his time at
Russell, and that it will not make oral or written comments which are
disparaging or critical of the conduct of Martin.

 

-5-



--------------------------------------------------------------------------------

14. Release. Subject to the payment by Russell of all sums payable hereunder,
Martin, for Martin, Martin’s successors, administrators, heirs and assigns,
hereby fully and generally releases, waives and forever discharges Russell, its
subsidiaries and affiliates, and each of their respective shareholders,
directors, officers, employees, agents and attorneys, whether past, present or
future (the “Released Parties”), from any and all actions, suits, debts,
demands, damages, claims, judgments, liabilities, benefits or other remedial
relief of any nature, including costs and attorneys’ fees, whether known or
unknown, including, but not limited to, all claims arising out of Martin’s
employment with or separation from Russell, its subsidiaries and affiliates,
their predecessors, successors, assigns, such as (by way of example only) any
claim for compensation, severance or other benefits apart from the benefits
stated herein; breach of contract; wrongful or tortious discharge; impairment of
economic opportunity; any claim under common law or equity; any tort; claims for
reimbursements; claims for commissions; implied or express employment contracts
and/or estoppel; or claims for employment discrimination under Title VII of the
Civil Rights Act of 1964, as amended, the Rehabilitation Act of 1973, as
amended, the Americans with Disabilities Act of 1990, as amended, the Civil
Rights Act of 1866 and 1991, as amended, or any other state, federal or local
law, statute, or regulation. Martin acknowledges and agrees that this release,
the release contained in Paragraph 15, and the covenant not to sue set forth in
Paragraph 16 are essential and material terms of this Agreement and that,
without such release and covenant not to sue, no agreement would have been
reached by the parties and no benefits under this Agreement would have been
paid. Martin understands and acknowledges the significance and consequences of
this Agreement.

 

15. Release of Age Claims. Subject to the payment by Russell of all sums payable
hereunder, Martin specifically waives and releases Russell from all claims
Martin may have as of the date Martin signs this Agreement regarding claims or
rights arising under the Age Discrimination In Employment Act of 1967, as
amended, 29 U.S.C. § 621 (“ADEA”). This paragraph does not waive rights or
claims that may arise under the ADEA after the Date of Termination. Martin
further agrees: (a) that Martin’s waiver of rights under this release is knowing
and voluntary and in compliance with the Older Worker’s Benefit Protection Act
of 1990; (b) that Martin understands the terms of this release; (c) that the
severance payments and other benefits called for in this Agreement would not be
provided to any employee terminating his or her employment with Russell who did
not sign a release similar to this release, that such payments and benefits
would not have been provided had Martin not signed this release, and that the
payments and benefits are in exchange for the signing of this release; (d) that
Martin has been advised in writing by Russell to consult with an attorney prior
to executing this release; (e) that Russell has given Martin a period of at
least twenty-one (21) days within which to consider this release; (f) that
Martin realizes that following

 

-6-



--------------------------------------------------------------------------------

Martin’s execution of this release Martin has seven (7) days in which to revoke
this release by written notice to Russell; and (g) that this entire Agreement
shall be void and of no force and effect if Martin chooses to so revoke, and if
Martin chooses not to so revoke, that this Agreement and release shall then
become effective and enforceable.

 

16. Covenant Not to Sue. Subject to the payment by Russell of all sums payable
hereunder, to the maximum extent permitted by law, Martin covenants not to sue
or to institute or cause to be instituted any action in any federal, state, or
local agency or court against any of the Released Parties, including but not
limited to, any of the claims released in Paragraphs 14 or 15 of this Agreement.

 

17. Acknowledgment. Martin understands by signing this Agreement that Martin has
read and understands this document, that Martin has conferred with or had
opportunity to confer with Martin’s attorney regarding the terms and meaning of
this Agreement, that Martin has had sufficient time to consider the terms
provided for in this Agreement, that no representations or inducements have been
made to Martin except as set forth in this Agreement, and that Martin has signed
the same KNOWINGLY AND VOLUNTARILY.

 

18. Satisfaction of Obligations. Martin understands and agrees that the
payments, benefits, and other consideration provided by Russell in this
Agreement are in full and final satisfaction of all obligations that Russell,
its affiliates, operating divisions, and subsidiaries and their benefit plans
owe to Martin. For example, these payments and benefits replace and/or satisfy
any and all obligations of Russell under any and all letters, agreements,
programs, plans (including but not limited to any severance plan), and policies
relating to Martin’s employment and severance of employment. Nothing herein, or
in Paragraphs 14, 15 or 16 shall be deemed or construed to restrict or prohibit
Martin from enforcing the terms or conditions of this Agreement.

 

19. Governing Law; Severability. It is intended that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. The
provisions of this Agreement shall be construed in accordance with the internal
laws of the State of Alabama. In the event that any paragraph, subparagraph or
provision of this Agreement shall be determined to be partially contrary to
governing law or otherwise partially unenforceable, the paragraph, subparagraph,
or provision and this Agreement shall be enforced to the maximum extent
permitted by law, and if any paragraph, subparagraph, or provision of this
Agreement shall be determined to be totally contrary to governing law or
otherwise totally unenforceable, the paragraph, subparagraph, or provision shall
be severed and disregarded and the remainder of this Agreement shall be enforced
to the maximum extent permitted by law.

 

-7-



--------------------------------------------------------------------------------

20. Non-Admission of Liability. Martin agrees that neither this Agreement nor
the performance by the parties hereunder constitutes an admission by any of the
Released Parties of any violation of any federal, state, or local law,
regulation, common law, breach of any contract, or any other wrongdoing of any
type.

 

21. Non-Assignability. The rights and benefits under this Agreement are personal
to Martin and such rights and benefits shall not be subject to assignment,
alienation or transfer, except to the extent such rights and benefits are
lawfully available to the estate or beneficiaries of Martin upon death.

 

22. Entire Agreement. This Agreement sets forth all the terms and conditions
with respect to the compensation, remuneration of payments and benefits due
Martin from Russell and supersedes and replaces any and all other agreements or
understandings Martin may have had with respect thereto. It may not be modified
or amended except in writing and signed by both Martin and an authorized
representative of Russell.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set forth below.

 

RUSSELL CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

Robert D. Martin

 

--------------------------------------------------------------------------------

S.S.#  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

-8-